Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 25, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146014(40)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  WILLIAM R. JOHNS, JR. and CLINTON                                                                                   Justices
  INTERIORS, INC.,
            Plaintiffs/
            Counter-Defendants-Appellees,
  v                                                                 SC: 146014
                                                                    COA: 299542
                                                                    Macomb CC: 2008-002796-CK
  WIXOM BUILDERS SUPPLY, INC. d/b/a
  BRIGHTON BUILDERS SUPPLY, INC.,
  B&D DRYWALL SUPPLY, INC., MID-WEST
  BUILDING PRODUCTS, INC., CAPITAL
  DRYWALL SUPPLY, INC., and KEN’S
  DRYWALL, INC.,
            Defendants/
            Counter-Plaintiffs-Appellants,
  and
  WILLIAM R. JOHNS, SR.,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s December 26,
  2012 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 25, 2013
         d0617
                                                                               Clerk